Title: From Benjamin Franklin to All Captains and Commanders of Vessels of War, [11 April 1779]
From: Franklin, Benjamin
To: All Captains and Commanders of Vessels of War


Gentlemen,
[April 11, 1779]
The Religious Society commonly called the Moravian Brethren having established a Mission on the Coast of Labrador, for the Conversion of the Savages there to the Christian Religion, which has already had very good Effects, in turning them from their ancient Practices of surprizing plundering and murdering such White People Americans and Europeans, as for the Purposes of Trade or Fishery, happened to come on that Coast, and persuading them to lead a Life of honest Industry and to treat Strangers with Humanity and Kindness. And it being necessary for the Support of this useful Mission, that a small Vessel should go thither every Year to furnish Supplies & Necessaries for the Missionaries and their Converts, which Vessel for the present Year is a Sloop of about seventy Tons called the Good Intent, whereof is Master Capt. Francis Mugford. This is to request you, that if the said Vessel should happen to fall into your Hands, you would not consider her as an Enemy, but as employed, in the Service of Mankind in general; that you would not suffer her to be plundered or hindred in her Voyage but on the contrary afford her any Assistance she may stand in need of: Wherein I am confident your Conduct will be approved by the Congress & your Owners.
Given at Passy this 11th Day of April 1779.—
(signed) B. FranklinMinister Plenipotentiary from the United States, at the Court of France.
To all Captains & Commanders of Vessels of War Privateers & Letters of Marque belonging to the United States of America—
